Citation Nr: 1302674	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for the service-connected adjustment disorder with depressed mood, rated as 30 percent from the effective date of service connection (October 8, 2004) and rated as 50 percent from August 25, 2010.  

2.  Entitlement to a disability evaluation in excess of 10 percent disabling for the service-connected residuals of a fracture of the left elbow. 

3.  Entitlement to a disability evaluation in excess of 10 percent disabling for the service-connected residuals of a fracture of the right first metacarpal. 

4.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected right knee condition. 

5.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee condition. 

6.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected residuals of a cold injury to the right foot. 

7.  Entitlement to an increased disability evaluation for the service-connected degenerative arthritis of the lumbar spine with history of radiculopathy, rated as 10 percent disabling prior to June 29, 2010, rated as 20 percent disabling from June 29, 2010, and rated as 40 percent disabling from August 25, 2010.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury. 

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck injury. 

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a rib injury. 

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pains. 

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a jaw condition. 

14.  Entitlement to a total disability rating for compensation purposes due to individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for bilateral hearing loss (0%), tinnitus (10%), and adjustment disorder (10%).  The effective date for these initial ratings was October 8, 2004.  In addition, the RO increased the noncompensable ratings for the service-connected residuals of a left elbow fracture and residuals of a right metacarpal to 10 percent each, also effective from October 8, 2004.  Also, the RO confirmed and continued previously assigned ratings for status post ACL and meniscus injuries with traumatic arthritis of the right knee (10%), tendonitis with arthritis of the left knee (10%), residuals of cold injury to the right foot (30%), degenerative arthritis of the lumbar spine with history of radiculopathy (10%); and, left heel spur (0%).  Finally, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for a right ankle injury, a neck injury, rib injuries, chest pain, headaches, and a jaw injury.  

In the Veteran's notice of disagreement (NOD) received at the RO in December 2005, he specifically disagreed with all of the above determinations except for the grants of service connection/initial ratings assigned for the service-connected hearing loss and tinnitus.  

In April 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In a September 2009 decision/remand, the Board dismissed the issue of entitlement to an increased (compensable) rating for the service-connected left heel spur because the Veteran formally withdrew that issue at his April 2009 personal hearing.  The remainder of the Veteran's claims were remanded by the Board in September 2009.  In the remand, it was noted that the Veteran had raised an informal claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The matter was referred to the RO for appropriate action.  While at the RO (AMC) on remand, the Veteran was afforded a General Medical examination in April 2011 to determine the Veteran's employability.  To date, the RO (AMC) has yet to issue a rating decision addressing the TDIU issue.  However, the Court has clarified that when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to the claims on appeal.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

After the completion of additional VA examinations, the RO issued a rating decision in March 2011 whereby the 10 percent rating for the service-connected adjustment disorder was increased to 30 percent, effective from October 8, 2004; and further increased to 50 percent, effective from August 25, 2010.  Also, the RO increased the 10 percent rating for the service-connected degenerative arthritis of the lumbar spine with history of radiculopathy to 20 percent effective from June 29, 2010, and then to 40 percent from August 25, 2010.  As these increased awards do not constitute complete grants of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must also consider whether there are distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In December 2011, the Board received additional VA outpatient treatment records from the Veteran in conjunction with the Veteran's claims.  The Veteran, via his representative's July 2012 post-remand brief, has waived RO review of this evidence in the first instance.  

The claim for an increased rating for the service-connected degenerative arthritis of the lumbar spine with history of radiculopathy, rated as 10 percent disabling prior to June 29, 2010, rated as 20 percent disabling from June 29, 2010, and rated as 40 percent disabling from August 25, 2010; the claim for an increased rating for the service-connected residuals of a fracture of the left elbow; the claim for increased ratings for the psychiatric disability; TDIU; and the reopened claims of entitlement to service connection for right ankle injury, a neck injury, residuals of a rib injury, chest pains, headaches, and a jaw condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2002 decision, the RO denied claims of service connection for a disability manifested by chest pain, claimed residuals of a rib injury, a jaw injury, a neck injury, a bilateral ankle disability, and a chronic headache disability.  Notice of that rating decision and the Veteran's appellate rights were sent to the Veteran in October 2002, but the Veteran did not appeal and the decision became final.  

2.  On December 16, 2002, the Veteran requested reevaluation of the issues considered in the October 2002 decision, including entitlement to entitlement to increased ratings for the service-connected disabilities, as well as entitlement to service connection for a disability manifested by chest pain; claimed residuals of a rib injury; a jaw injury; a neck injury; a right ankle disability; and, a chronic headache disability.  He submitted additional copies of STRs previously considered, but did not submit new evidence to support the claim, and did not specifically disagree with the October 2002 rating decision.  

3.  Evidence submitted since the ROs October 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a disability manifested by chest pain; claimed residuals of a rib injury; a jaw injury; a neck injury; a right ankle disability; and, a chronic headache disability; and therefore raises a reasonable possibility of substantiating these claims.

4.  The Veteran's service-connected right first metacarpal fracture is manifested by x-ray evidence of mild post-traumatic osteoarthritis of the minor thumb, with painful motion of the right thumb to 30 degrees of flexion, and with no gap between the thumb pad and the fingers, no gap between the fingertips and the proximal transverse palm crease; or between the thumb pad and the fingers (thumb opposing fingers); ankylosis of the thumb has never been demonstrated.  

5.  The service-connected right knee disability is manifested by degenerative arthritis which causes pain and limitation of motion; and, by a medial tear of the semilunar cartilage (meniscus) which causes locking, pain, and swelling (effusion).  

6.  The service-connected left knee disability is manifested by degenerative arthritis which produces pain and weakness resulting in noncompensable limitation of motion.  

7.  The service-connected cold injury of the right foot is productive of chronic pain, numbness and cold sensitivity with fungal infection between the toes, locally impaired sensation, and hyperhidrosis; no other complications such as amputations of the toes, squamous cell carcinoma at the site of a cold injury scar, peripheral neuropathy, Reynaud's phenomenon, or muscle atrophy have been demonstrated.  


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b).  

2.  New and material evidence has been received since the RO's October 2002 decision which denied claims of service connection for a disability manifested by chest pain; claimed residuals of a rib injury; a jaw injury; a neck injury; a right ankle disability; and, a chronic headache disability; and therefore raises a reasonable possibility of substantiating these claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of a right thumb fracture have not been met at any time during the period of time covered by his claim.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5224 and 5228 (2012).

4.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability on the basis of arthritis, have not been met at any time during the period of time covered by his claim.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5260,5261, 5003 (2012).

5.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a separate 20 percent rating have been met for the service-connected semilunar dislocated cartilage (meniscus) of the right knee, with locking, pain, and effusion into the joint.  38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5257, 5258,5259 (2012).

6.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee disability have not been met at any time during the period of time covered by his claim.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5260,5261, 5003 (2012).

7.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected cold injury residuals, including the assignment of a separate disability rating, have not been met at any time during the period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition to the above directives, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed directives consistent with VA's duty to notify with regard to new and material evidence.  In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes the type of evidence that describes the bases for the denial in the prior decision and describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Despite any defect in the notice provided to the veteran regarding new and material evidence, those claims are all reopened pursuant to this decision; thus, any defect in this regard results in harmless error.  

With regard to the increased rating claims, the RO provided the appellant pre-adjudication notice by letter dated in November 2004.  As noted above, this notification letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter did not specifically advise the Veteran of how VA assigns initial disability ratings and effective dates for all grants of service connection; however, this defect was cured when the RO sent subsequent letters to the Veteran in this regard.  For example, a letter in July 2008 notified the Veteran of how disability ratings are assigned and provided the specific rating criteria for all of the Veteran's service-connected disabilities.  Another letter, sent to the Veteran in October 2009 notified the Veteran of how VA assigns effective dates and disability ratings for all grants of service connection.  

The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Pursuant to the Veteran's requests throughout the course of the appeal, all of the Veteran's pertinent VA treatment records from the New York City VA Medical Center were obtained, and the Veteran has been diligent in identifying and providing pertinent private records to the RO and Board.  

In response to the Veteran's April 2009 hearing testimony, the issues on appeal involving increased rating claims were remanded for additional development of the record, to include VA examinations to determine the current nature and severity of the service-connected disabilities.  Finally, the Veteran testified at his hearing in April 2009 as to the severity of his service-connected disabilities and the injuries suffered during service.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims (The Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding onset of the Veteran's claimed disorders, his current symptoms with regard to the claimed disorders, and any causal link between the claimed disorders and his active service.  In addition, the undersigned obtained information regarding the current severity of service-connected disabilities.  Moreover, the Veteran's representative asked pertinent questions so that the undersigned was able to ask whether specific medical records and other pertinent evidence had been submitted in support of his claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing. 

In light of the foregoing, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for a right ankle injury, a neck injury, residuals of a rib injury, chest pains, a chronic headache disability, and a jaw injury.  

The Veteran's STRs note that the Veteran was indeed treated for a right ankle injury in November 1991, headaches in 1999, injury to the rib cage in March 1976 and blunt force trauma to the chest in March 1994.  With regard to the rib/chest injur(ies), the March 1976 STR notes that the Veteran injured his right rib cage when he fell from a height that was 4 to 5 feet high, landing on his side.  X-ray of the right lateral ribs revealed incomplete fracture of the anterolateral 6th rib with no other abnormalities.  A March 1994 STR notes that the Veteran was treated for chest trauma on the Friday before, but returned Monday because he was still in a significant amount of pain.  The Veteran's breathing was labored because of discomfort, but there was no obvious deformity of the chest.  There was, however, a slightly palpable lump at the lower rib cage.  The assessment was rule out rib fracture vs. bruising.  One week later, the Veteran was doing a little bit better and breathing was easier; however, an April 1994 STR notes that the Veteran was still in pain.  With regard to complaints of chest pain not in response to trauma, the Veteran presented with chest pain in May 1980 and in December 1997.  In March 1980, the assessment was pleuritic pain or pectoral muscle spasm.  In December 1997, the Veteran was treated for chest pains again, and EKG and chest x-ray were normal.  The examiner's assessment was probable chostrochondritis.  

On the Veteran's Report of Medical History in 1996 and again in November 1998 just prior to his 1999 discharge, he complained of headaches, long-standing back and knee pain, and continued pain in his ankle.

The STRs do not show complaints, findings or diagnosis of any jaw-related injury or pain, or, any neck-related injury or pain.  

In an October 2002 rating decision, the RO denied the Veteran's claims.  The RO denied the claim of service connection for chest pains because the evidence of record did not reveal or identify any pathology or cause for the Veteran's chest pain.  No chronic disability or disease was found to account for the Veteran's complaints of chest pain; and, absent a current disability, service connection could not be established.  

With regard to the claim of service connection for a rib injury and/or a right ankle injury, these claims were denied because the RO determined that the in-service injuries were acute and transitory and there was no evidence to show any current chronic disorder resulting from the in-service injury.  

With regard to the claims of service connection for a jaw injury and a neck injury, the RO denied these claims because there was no evidence to show that the Veteran injured his jaw or neck in service and no evidence linking any current disability of the jaw or neck, if any, to service.  

The Veteran's claim of service connection for headaches was denied by the RO in the October 2002 rating decision based on a finding that there was no medical evidence of a current chronic headache disability, despite the Veteran's complaints of ongoing headaches toward the end of his lengthy period of active service. 

Notice of the October 2002 rating decision and the Veteran's appellate rights were provided to him in October 2002.  On December 16, 2002, the RO received the Veteran's request for "a reevaluation on my decision, and other ailments which were not identified in the previous claim."  He listed the following:  

1.  right knee
2.  low back injury
3.  fracture of right 1st metacarpal
4.  left elbow
5.  right ankle
6.  headaches
7.  chest pain
8.  rib injury
9.  jaw injury
10.  neck injury
11.  hearing loss
12.  tinnitus.  

In support of his claim, the Veteran submitted copies of STRs, all of which were previously of record.  When new and material evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to the expiration of the appeal period, the compliant evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156; see also Muehl v. West, 13 Vet. App. 159 (1999).  In this case, however, the Veteran did not submit any new evidence with this December 2002 claim.  Even though the December 2002 statement from the Veteran was received within two months of receiving notice of the October 2002 rating decision (well within the appeal period), the Veteran submitted evidence previously of record, VA medical records were obtained dated in 2000 and 2001 which did not include evidence relevant to these claims, and the Veteran did not specifically request to appeal the October 2002 decision or specifically indicate that he disagreed with any particular part or whole of the October 2002 rating decision.  38 C.F.R. § 3.156(b).  In light of the foregoing, the October 2002 decision became final.  

However, the December 2002 statement must be considered a new claim.  With regard to the right knee, low back, right first metacarpal fracture and left elbow, the December 2002 statement serves as a claim for increased ratings for these disabilities.  Finally, with respect to the purported right ankle disability, headaches, chest pain, rib injury, jaw injury, and neck injury, the December 2002 statement serves as a claim to reopen these previously denied claims of service connection.  

That notwithstanding, it appears that the RO ignored the Veteran's December 2002 statement, and did not act again until the receipt of the October 2004 claim.  

Currently, the Veteran reports that he does, in fact, have a chronic headache disability, right ankle pain, neck pain, rib pain, jaw pain and chest pain all of which had their onset during service.  The Veteran testified as to each of these disabilities at his personal hearing in April 2009.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denial in 2002, the RO determined that the Veteran's in-service rib and ankle injuries, and his headaches, were acute and transitory and did not result in current chronic conditions.  Additionally, the RO determined that the Veteran did not have an in-service neck or jaw injury for which service-connected could be established.  Finally, the RO determined that the Veteran's chest pains could not be attributed to any known clinical disability.  That decision became final.  

Since the last final decision in October 2002, evidence has been added to the claims file, including testimony provided by the Veteran in April 2009.  The Veteran asserts that he has had right ankle pain ever since the injury in service.  He also testified at his personal hearing that his right ankle has been weak ever since the in-service injury and he has to be very careful when running as not to turn the ankle, or "snap it out."  He testified that he took a lot of medication for the pain, including over the counter pain killers such as Naproxyn, as well as narcotic medication.  

With regard to the claimed neck injury, the Veteran testified at his April 2009 hearing that he believed his in-service neck injury was never properly documented.  He testified that he received treatment for neck pain at a very tiny aid station, with mostly medics and not doctors.  He claimed to have been in a Humvee that went off a small cliff causing him to jam his face into the steering wheel.  The Veteran also testified that his neck pain is related to his claimed jaw pain.  The Veteran testified that for a couple of years, he could not bite into something like an apple without his jaw locking.  He described situations when he could not close his jaw and his entire neck, collarbone and jaw were affected.  The Veteran testified that, in essence, he jammed his collarbone and jaw.

The Veteran testified, with regard to his in-service rib injury, that he continues to have pain in his ribs when he moves in certain positions or directions, and that there are physical findings of deformity of his rib cage to corroborate his assertions.  In this regard, the Veteran also testified that the issue with his chest pain is tied into this pain in his ribs.  The Veteran was very clear at the hearing that his chest pain was not a manifestation of a heart problem.

With regard to the Veteran's headaches, he testified that he was hit in the back of the head with a marble ash tray, and that is when his headaches began.  The Veteran also testified that he has continued to get headaches ever since.

The Veteran's statements are new and material.  This evidence was not of record at the time of the October 2002 rating decision.  The Veteran is competent to report the incidents, symptoms, and continuity of symptoms since service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the additional evidence is new and material and reopening of the claims is warranted.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

II.  Increased Ratings 

The Veteran seeks increased disability ratings (higher than 10 percent) for the service-connected fracture of the right first metacarpal, right knee condition, and left knee condition.  The Veteran also seeks a rating in excess of 30 percent for the service-connected residuals of a cold injury to the right foot.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  


Regarding orthopedic disabilities, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Right Metacarpal Fracture

The Veteran's service-connected residuals of a fracture to the right first metacarpal are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228, which governs limitation of motion of the thumb.  

Diagnostic Code 5228 provides for a noncompensable rating when there is limitation of motion of the thumb with a gap of less than one inch between the thumb pad and the fingers, when the thumb is attempting to oppose the fingers.  For a 10 percent rating, there must be a gap of one to two inches between the thumb pad and the fingers when the thumb is attempting to oppose the fingers.  With a gap of more than two inches between the thumb pad and the fingers, a 20 percent rating is assigned.  A 20 percent evaluation is the maximum rating under the provisions of Diagnostic Code 5228. 

A July 2002 VA examination notes that the Veteran suffered a "Bennett's fracture" of the right thumb in 1996.  He was treated with a cast and had a second case reapplied.  On examination, he could adduct and abduct his fingers normally.  He touched the tips of all his right and left fingers with his thumb tips easily.  All fingertips approximated the median transverse fold of the right and left palm.  He had good grasping strength in both hands.  X-ray of July 2002 revealed old Bennett's fracture of the right hand.  

At VA examination in December 2004, the Veteran reported chronic right hand pain and stiffness precipitated by any range of motion of the thumb.  According to the examiner's report, the Veteran was left-handed.  There was no ankylosis of the thumb.  Metacarpophalangeal flexion was to 30 degrees.  Proximal intrerphalangeal joint flexion was to 30 degrees.  Metacarpophalangeal joint (wrist) flexion was from 0 to 90 degrees.  Proximal intrerphalangeal joint flexion was from 0 to 100 degrees.  Terminal/distal intrerphalangeal joint flexion was from 0-70/80 degrees flexion.  With regard to the right hand as a whole unit, there was a small healed scar at the right thumb, dorsally with tenderness on palpation and with range of motion of the first metacarpal joint. There were no gaps (in inches) between the thumb tip and the fingers; between the fingertips and the proximal transverse palm crease; or, between the thumb pad and fingers (thumb opposing fingers).  Grip muscle power of the bilateral hands was 5/5.  Active and passive range of motion was additionally limited by chronic pain at the right thumb.  X-rays from December 2004 revealed mild osteoarthritis of the first metacarpal joint and of the radio-carpal joint.  The diagnosis was mild post-traumatic osteoarthritis of the right thumb.  

In an August 2007 memorandum from Dr. J.S., he stated that the Veteran has had difficulty in lifting objects of any weight due to the development of arthritis.

At his personal hearing at the RO in April 2009, the Veteran testified that his thumb will lock up sometimes, particularly in the winter when it's cold.  Also, the Veteran testified that his doctor told him that the Bennett fracture never heals, and that it is the weakest part of the thumb.  The Veteran testified that his grip is affected because when he squeezes on something tightly his thumb is painful.  The Veteran testified that his doctor told him that all he can do for his thumb is to take pain medication because it will never heal or be the same as it was before the break.  The Veteran argued that the rating criteria does not adequately account for the type of limited motion that causes pain in the Veteran's case.  

At a VA examination in June 2010, the Veteran reported symptoms of pain with any type of pressure as well as decreased strength.  The pain was reportedly excruciating (10 out of 10) but only lasted for a short period of time, about 2 to 3 minutes.  On examination, there was no ankylosis.  For comparison purposes, range of motion of the left IP (intrerphalangeal) joint was 0-60 out of a possible 80.  The left MCP (metacarpophalangeal) joint measured 0-60 out of a possible 60.  On the right, the thumb was tender in the area of the MCP joint.  There was no swelling or erythema.  The thumb was tender at the CMC joint but that equivocal to the left side.  The right IP joint measured 0 to 60 on 3 repetitions, out of a possible 80, but with pain at the end of the range.  The right MCP joint measured 0-45 out of a possible 60, with pain at the end of the range consistent on 3 repetitions.  No specific flare-ups of limitation of motion were reported, but the Veteran indicated that when he tried to pick up objects he would feel the excruciating 10/10 pain in the thumb that would last for about 2 to 3 minutes.  

When evaluating the hand as unit, the Veteran could make a full fist.  He could touch the tips of the fingers to the proximal transverse creases without gaps.  There were no gaps between the tips of the thumb and the fingers bilaterally and there were no gaps between the thumb pad and the fingers in opposition bilaterally.  The right hand had a grasp of 4/5 compared to the left at 5/5.  In addition, the pincer grasp and the 3 jaw chuck were weak on the right as well at 4/5.  The examiner noted decreased strength for pulling, pushing and twisting with the right hand as well as some decreased dexterity for twisting and probing.  The Veteran did not write with his right hand as he was left hand dominant.  The examiner noted that the right thumb condition was not affecting the function of the other fingers directly, other than in terms of the weakness noted above.  On 3 repetitions in a clinic setting, there was no additional functional loss noted.  The examiner further stated that it could not be determined whether outside the clinic setting if pain, fatigue, weakness or lack of endurance would cause any additional functional loss, without resorting to mere speculation.  X-rays of July 1994 and December 2004 were reviewed, and the diagnosis was residuals of right 1st proximal metacarpal fracture; posttraumatic osteoarthritis of the 1st metacarpophalangeal joint.  

When the Veteran's manifestations of the right thumb are applied to the rating criteria at Diagnostic Code 5228 for limitation of motion of the thumb, a compensable rating is not applicable under this code, as there are no gaps between the tips of the thumb and fingers, or between the thumb pad and fingers in opposition, or between the tips of the fingers to the proximal transverse creases.  

However, the examiner clearly indicated that the Veteran had traumatic osteoarthritis of the thumb, and the Veteran has reported symptoms of pain and weakness as a result.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 governs traumatic arthritis, and directs that it shall be rated analogous to arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   

In this case, the examiner noted the Veteran's complaints of pain and decreased grip strength (weakness).  The Veteran is certainly competent to report his pain and weakness and there is no reason to doubt his credibility in this regard.  Based on the Veteran's complaints of pain and weakness, as well as the objective findings of arthritis, the 10 percent rating currently assigned for the noncompensable limitation of motion of the right thumb is the proper rating.  As noted above, the Veteran's limited motion does not warrant a rating in excess of 10 percent under Diagnostic Code 5228 because there are no gaps between the thumb pad and the fingers when attempting to oppose the fingers.  However, given the x-ray findings of arthritis, along with the noncompensable limitation of motion and complaints of painful motion  with weakness and decreased grip strength, a 10 percent rating is the most appropriate rating under Diagnostic Code 5010-5228.  

A higher rating is not for application because no ankylosis of the thumb is shown, and because the arthritis under consideration does not cover a major joint or group of minor joints.  

Significantly, the schedule of rating for musculoskeletal disabilities was amended effective from August 26, 2002.  These amendments changed the criteria pertaining to rating limitation of motion of the thumb.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The RO adjudicated this claim as if it were filed prior to December 2002; but, as explained above, the correct date of claim for the issue of entitlement to an increased disability rating for the service-connected residuals of a fracture of the right first metacarpal is December 2002.  As such, only the amended criteria should be considered, as discussed above.  

For the foregoing reasons, the preponderance of the evidence is against the claim and a disability rating in excess of 10 percent for the service-connected residuals of a right thumb fracture is not warranted.  The Board has also considered the provisions related to Muscle Groups VII to IX, Diagnostic Codes 5307 to 5309, as strength of 4/5 was found on examination.  A Note following those codes indicates that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc., so disability was to be rated on limitation of motion with a minimum of 10 percent.  Based on the Veteran's symptoms, including weakness, which result in noncompensable limitation of motion, a rating in excess of 10 percent is not warranted and to assign a separate rating under Codes 5307 to 5309 would constitute impermissible pyramiding.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Right & Left Knee Conditions

Currently, the Veteran's service-connected right and left knees are each rated as 10 percent disabling based on arthritis and limited motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012). 

As noted above, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Other rating criteria pertinent to the knee is as follows:  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating. 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating. 

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions. Id.   

In this regard, VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (July 1, 1997). 

Historically, the Veteran has had significant injury to the right knee, including a medial meniscus tear and anterior cruciate ligament injury with anterolateral rotator instability for which he underwent a surgical arthroscopic procedure during service in December 1986.  With regard to the left knee, an in-service x-ray from 1995 notes no abnormalities of the left knee.  A post-service x-ray from February 2001 also noted no radiographic abnormalities of the left knee.  

At a VA examination in July 2002, the Veteran complained of pain and limitation of motion of the knees.  He complained of pain when he squatted to 80 degrees.  Circumference of the knees was 40.7 cm on the right and 41.8 cm on the left.  The Veteran had 0 degrees of extension and 129 degrees of flexion on the right; and, 0 degrees of extension and 133 degrees of flexion on the left.  Passive flexion and extension produced no clicks or tics or noises of the right or left knee.  There was no instability of the right or left knee to manual or medial and lateral counter pressure.  Drawer signs for the right and left knees were negative.  X-rays from July 2002 were reviewed and the diagnosis was very minimal degenerative arthritis of the bilateral knees.  

In December 2004, the Veteran's knees were examined again.  At this VA examination, it was noted that the Veteran was only employed part time as a carpenter because of his multiple joint and back problems, and this too was becoming too difficult.  On examination of the knees, the Veteran could flex the right knee from 0 to 130 with pain increasing with repetitive movements.  There was no instability of either knee.  The diagnosis was osteoarthritis of the bilateral knees.  

In both the 2002 and the 2004 examinations, there is no indication whether or not the Veteran's motion was further limited by fatigue, incoordination, pain, or the like.  

In an April 2006 memorandum from the Veteran's private doctor, J.S., MD, he notes that the Veteran's right and left knee pain was worsening.  In another memorandum, prepared in August 2007, Dr. J.S indicated that the Veteran had a tear of the posterior horn of the right lateral meniscus and a chronic right ACL tear as of November 2006 and would probably need additional right knee surgery.  Chondromalacia was also noted.  With regard to the left knee, Dr. J.S. noted a diagnosis of patellar tendonitis as of November 2006.  Dr. J.S. noted that these bilateral knee disabilities made it difficult for the Veteran to walk and contributed to his inability to work within the previous year.  

At the Veteran's April 2009 personal hearing before the undersigned, the Veteran testified that he began using a cane in January 2009 because of pain in his knee, hip and back.  The Veteran testified that his right knee disability had undergone major changes since his last examination in December 2004/January 2005.  The Veteran also testified that his left knee is painful as well because he has been compensating with that knee for many years.  He testified that both knees swell.  With regard to the right knee, the Veteran explained that if he turned quickly, his knee would twist and he would lose his balance.  The Veteran testified that he is unable to work out any more and can only walk for short distances.  He testified that he was waiting on recent MRI results and would forward them to the Board as soon as possible.

In a May 2009 memorandum, the Veteran's knee doctor, A.B.A, MD, indicated that the Veteran had been having increased pain, swelling and giving way in his right knee.  Additionally, Dr. A. referred to the April 2009 MRI of the right knee.  He interpreted the MRI results as identifying previous meniscal surgery on the medial side but there was evidence of increased damage in the lateral meniscus.  According to Dr. A, the posterior horn that had initially shown degenerative changes in a previous MRI in 2006 currently showed a tear.  Additionally, there was continued attenuation of the tibial articular cartilage in the medial compartment and significant 
articular cartilage loss identified along the inner aspect of the lateral compartment with full thickness involvement of the tibial surface.  There was chondromalacia in his trochlea that appeared to be progressive since his previous MRI.  Dr. A concluded that the Veteran demonstrated progression in his pathological findings on MRI and certainly had significant progression of his symptoms involving his right knee.  

VA outpatient treatment records from May 2010 note that the Veteran had received 6 cortisone injections to the right knee 3 to 4 months apart, with temporary, but not long lasting, relief.  

At a June 2010 VA examination, the Veteran continued to report knee pain bilaterally.  He indicated that his pain ranged from 8-10 daily, but would flare to 10 for about a half hour when he has to go up or down two flights of stairs at his home.  He reported weakness in both knees, stiffness in both knees, buckling and locking in the right knee, and lack of endurance in both knees.  In addition, intermittent swelling in both knees was also reported.  There was no dislocation or subluxation observed, although the Veteran complained of clicking on the right.  Both knees reportedly swelled intermittently, although there was no heat, redness or drainage.  There was positive tenderness.  The examination report notes that the Veteran had been prescribed numerous medications for his knee and back pain, including muscle relaxers, NSAIDS, Celebrex, tramadol and gabapentin.  However, the Veteran reported stomach upset with these medications and indicated that they do not provide much relief.  

On inspection of the knees, there was no muscle atrophy, no effusion, and no erythema.  The knees were cool to the touch.  Both knees were tender to palpation.  The right knee was tender mostly along the medial joint line, and the left knee was tender most near the pes anserine bursal area.  On the right, the knee flexion was 0 to 100 degrees on 3 repetitions with pain at the end of the range.  On the left, flexion was 0 to 110 on 3 repetitions with pain at the end of the range.  For the knee joints, there was no additional functional loss with repetitive motion.  

Bilateral knee stability was assessed at varus and valgus stress at neutral and 30 degrees of flexion, and there was no abnormal motion.  For the bilateral knees, anterior posterior stress was assessed at 30 degrees and 90 degrees of flexion, and there was no abnormal motion.  The left knee had no motion at all, and the right knee had very slight motion, which was less than 5 mm and, therefore, within normal limits.  McMurray's testing on the left was negative.  The examiner was unable to accurately assess McMurray's testing on the right due to voluntary guarding and the Veteran's complaints of pain.  Right knee motor strength was 4/5 and left knee was 5/5 for flexion and extension.  The examiner referred to the July 2002 knee x-rays which showed very minimal degenerative arthritis, and also noted current x-rays of March 2010 which indicated degenerative changes consistent with minimal tricompartmental osteoarthritis.  The diagnosis was right knee residuals of anterior cruciate ligament insufficiency and medial meniscal tear status post arthroscopic meniscectomy; left knee pes anserine bursitis; and, bilateral osteoarthritis of the knees.  

To summarize the evidence above, the Veteran has pain in the right and left knees which comes from x-ray evidence of arthritis.  Motion of the right and left knees is noncompensable pursuant to Diagnostic Code 5260 (flexion) and Diagnostic Code 5261 (extension); thus, pursuant to Diagnostic Code 5003 for arthritis, a 10 percent disability rating is warranted for each knee as a result of noncompensable limitation of motion of both knees.  

With regard to the right knee only, there is additional disability manifested by the meniscal tear.  This additional disability, in addition to the arthritis, causes additional pain, as well as effusion and locking.  This is corroborated by the MRI findings in April 2009, which showed evidence of increased damage in the lateral meniscus; the posterior horn showed a tear.  Additionally, there was continued attenuation of the tibial articular cartilage in the medial compartment and significant articular cartilage loss identified along the inner aspect of the lateral compartment with full thickness involvement of the tibial surface.  The examiner confirmed that the Veteran demonstrated progression of his pathological findings with significant progression of his symptoms involving the right knee.  

Additionally, the record shows that the Veteran received numerous cortisone injections as a result of the intense pain.  This type of intense pain does not correlate with the Veteran's mild degenerative changes, and thus provides yet another basis on which to find that a rating in excess of 10 percent is warranted for the service-connected right knee disability.  

Based on the above findings, a separate disability is assignable for the service-connected right knee based on the Veteran's meniscus damage.  This damage has increased the Veteran's level of pain, and there is evidence of locking, with swelling as reported by the Veteran.  Accordingly, the most appropriate code to rate the symptoms associated with the disability is Diagnostic Code 5258.  Under this code, the only applicable rating is 20 percent, which is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  

Although the Veteran has reported instability, and his assertions are considered competent, credible, and probative, the medical evidence does not support these reports.  On VA examinations dating back to 2002, instability was not indicated.  Moreover, the Veteran's additional symptoms were attributed to the meniscal problems, and a separate rating in this regard is warranted based on that evidence.  The medical evidence is most probative on this point because examiners have specifically tested for instability and did not find evidence of instability with respect to either knee.  Thus, another separate rating under Diagnostic Code 5257 based on instability of the knee is not warranted.  In sum, the criteria for a separate 20 percent rating, but no higher, is warranted for the service-connected right knee disability on the basis of dislocated semilunar cartilage with increased pain, effusion and locking.  

A separate disability rating in excess of 20 percent is not for application with respect to the right knee disability because there is no evidence of ankylosis, no evidence of subluxation or lateral instability, and no evidence of malunion or nonunion of the tibia and fibula.  In addition, as weakened movement was noted on the right, the Board has considered whether Diagnostic Codes 5313, 5314 and 5315 are applicable.  However, as those codes are premised on disability manifested by limitation of flexion of the knee which is already assigned a rating pursuant to Code 5260, to assign a separate rating on this basis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2012).   

With regard to the left knee, the evidence shows bursitis and tendonitis, which is rated by analogy to arthritis.  There is no evidence of meniscal or cartilage damage and, as noted above, examination findings do not show compensable limitation of motion on flexion or extension, even with consideration of the DeLuca factors, such as fatigue, incoordination, weakness and additional pain on motion.  Thus, the currently assigned 10 percent rating is appropriate for the service-connected left knee disability, and no increase is warranted at this time.  

For the foregoing reasons, the preponderance of the evidence is against the claim for increased disability ratings for the right and left knee disabilities on the basis of arthritis; and a disability rating in excess of 10 percent for the service-connected residuals of a right knee disability and a left knee disability on the basis of arthritis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  However, a separate rating of 20 percent, but no higher, is warranted for the meniscal tear manifestations associated with the service-connected right knee disability.

Cold Injury Residuals

The Veteran's service-connected cold injury residuals of the right foot are currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104 , Diagnostic Code 7122.  The maximum 30 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). Id.  

Note (1) under Diagnostic Code 7122 directs to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy under other diagnostic codes.  Additionally, other disabilities that have been diagnosed as the residual effects of cold injury should also be separately evaluated, such as Reynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.

At a VA examination in July 2002, the Veteran reported numbness and burning when it is cold outside.  The examiner noted that there was no amputation or loss of tissue.  The examiner noted cold sensitization, hyperhidrosis and numbness.  The examiner also noted that there was chronic pain resembling causalgia and recurrent fungal infection in between the toes.  He also got blisters between his toes.  In addition, swelling and edema was reported.  The Veteran had excess sweating of the feet and reported pain in the toes and heels when standing.  On examination, there was edema of the upper legs.  There was no atrophy of the muscles.  The feet were warm.  There was no ulceration.  There was heavy hair growth of both legs from below the knee to above the ankle.  There was peeling of the skin of the soles and dorsum of the right big toe.  There were no missing toe nails and no evidence of fungal infection of the toe nails.  There was no deformity or atrophy and reflexes were okay.  There was no pes planus, no pain on manipulation of the joints, no loss of tissue or digits.  Pedal pulsations were palpable.  There was edema but no hair loss and no shiny atrophic skin.  There was minimal callus of the soles of the right and left foot.  There was no Reynaud's phenomena.  X-rays of both feet were reviewed.  The diagnosis of was history of frostbite of toes and mild hallux valgus deformity first toe bilaterally.  

The Veteran testified at his personal hearing in April 2009 that he tried to keep his foot dry with warm socks on, but the frostbite residuals had gotten worse over the years, explaining that his foot begins to hurt right away just by walking in cold weather with shoes.  The Veteran estimated that his foot started hurting and burning when the temperature dipped below 40 degrees.  He described the pain as a sharp pain in the first three toes.  The Veteran testified that there is no medication to alleviate the pain, which he described as a burning sensation, not numbness.

At a VA examination in August 2010, the Veteran's cold injury residuals were described in much the same way as he had described them in his April 2009 hearing testimony.  On examination, mild bilateral hallux valgus was noted.  The Veteran walked with a cane, presumably due to his back pain, although that was not specifically noted.  There were no callosities or skin breakdown and bilateral dorsalis pedis pulses were within normal limits.  The skin was worn.

Based on the foregoing, the criteria are met for the assignment of the 30 percent rating currently assigned, but not higher.  The Veteran has pain, described as a burning feeling, with cold sensitivity, locally impaired sensation and hyperhidrosis.  The 30 percent rating is the highest schedular rating assignable for cold injury residuals.  A separate disability rating based on other residuals not accounted for in the rating criteria but which are related to the cold injury is not warranted here because the Veteran does not have any other compensable residuals such as Reynaud's phenomenon or muscle atrophy shown on examination, nor has he described these types of symptoms.  The Veteran has described typical cold injury residuals, and these symptoms are contemplated by the 30 percent rating currently assigned.  There is no basis on which to assign a separate disability rating for the cold injury residuals because there are no other disabilities of the right foot that have been attributed to the cold injury. 

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased disability rating for the service-connected cold injury residuals of the right foot.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


IV.  Extraschedular Consideration

Finally, the potential entitlement to an extraschedular rating has also been considered.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2012).  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2012).  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities under consideration here are contemplated by the rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of his psychiatric disability, his orthopedic disabilities, and cold injury residuals to rating schedule, the degree of disability of the service-connected symptomatology throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The Veteran has argued that the rating for his service-connected thumb fracture does not contemplate his specific type of limited motion.  He explained that although he is able to move the thumb such that there is no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers, he nevertheless has intense pain with other movements of the thumb that are not contemplated by the schedule.  However, the rating schedule contemplates noncompensable painful motion and the Veteran is currently being compensated for his painful motion in light of the diagnosed arthritis.  Based on the Veteran's reports, he complains of severe pain, not limited motion; and, this pain, is already being compensated by the 10 percent rating assigned for the arthritis which results in painful motion.  Thus, the criteria do contemplate the Veteran's symptoms with regard to his thumb fracture residuals.  Moreover, the symptoms associated with the disorders of the knees, which ultimately result in painful limitation of motion, and with respect to the right knee, effusion, pain, and locking associated with the meniscal tear, are contemplated by the schedular criteria.  The criteria for cold injuries contemplate the Veteran's symptoms of numbness, cold sensitivity, hyperhidrosis, pain and locally impaired sensation.  

In the absence of exceptional factors associated with the right and left knee disabilities, the thumb fracture, or cold injury residuals, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Therefore, referral for consideration for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence sufficient to warrant reopening claims of entitlement to service connection for a right ankle injury, a neck injury, residuals of a rib injury, chest pains, headaches, and a jaw condition having been submitted, the claims are reopened. 

An increased disability rating for the service-connected right thumb fracture is denied.  

An increased rating for the service-connected right knee disability on the basis of arthritis is denied; however, a separate disability rating of 20 percent is granted for the meniscal manifestations associated with the right knee disability.  

An increased disability rating for the service-connected left knee disability is denied.  

An increased disability rating for the service-connected residuals of a cold injury to the right foot is denied.  


REMAND

With regard to the Veteran's claim of service connection for a neck disability, the July 2002 VA examination report indicates pain on motion of the cervical spine and flexion to only 25 degrees.  The examiner noted very minimal degenerative disc disease at C3-C4 and C5-C7.  As noted above, the Veteran reported at his April 2009 hearing that he injured his neck/jaw/collarbone during an in-service humvee accident when he rolled over a small cliff and slammed his face into the steering wheel.  In light of the Veteran's testimony and current evidence of disability, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of the neck disability.  

Regarding the Veteran's claim of service connection for a rib disability, the Veteran's private doctor provided a statement in April 2006 opining that the Veteran's rib pain, post rib fracture was worsening and was likely due to his military service.  The examiner also noted that the Veteran's rib pain recently required an emergency room visit.  A December 2004 private bone scan noted no abnormal uptake identified in the right ribs, but on the left side, there was s focus of uptake seen best on delayed imaging in the anterolateral aspect of the left 4th rib.  Further evaluation was indicated.  Given the Veteran's hearing testimony, these matters must be addressed by a VA examiner.  

With regard to the claim of service connection for a right ankle disability, the Veteran's doctor J.S., MD notes in an August 2007 memorandum that the Veteran reports continued right foot pain related to a severe ankle sprain in service.  Dr. J.S. notes that the Veteran was left with instability causing "repeated sprains and twists."  Given these findings, along with the Veteran's testimony, the Veteran's right ankle should be examined to determine the current nature and likely etiology of any current right ankle disability.  

Regarding the Veteran's claim of service connection for headaches, the Veteran asserts that he has tension headaches secondary to stress.  Service connection may be established on a secondary basis for disabilities that are caused by or aggravated by service-connected disabilities.  38 C.F.R. § 3.310.  The Veteran has not yet been provided with notification of how to substantiate a claim of secondary service connection.  Because the Veteran is competent to report headaches, and because service connection has been established for an acquired psychiatric disorder, the Veteran should be examined to determine if he has a headache disorder that, at least as likely as not, is related to service, or is caused by or aggravated by a service-connected disability.  

Regarding the Veteran's claims of service connection for chest pain and a jaw injury, the Veteran essentially asserts that he injured his chest and jaw during service, and has had continued pain in those regions since that time.  With regard to the jaw in particular, the Veteran testified that he injured his jaw on the steering wheel at the same time he injured his neck/collar bone.  At the Veteran's examination, these assertions should be addressed the examiner.  

Importantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered the above noted injuries in service, a VA examination is necessary to determine whether the Veteran has current disability that is a residual, or extension of the injury suffered in service.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's low back disability, the RO staged this rating, based on the criteria in effect since September 2003.  However, as noted above, this claim for increase has been pending since December 2002, and the criteria for rating disabilities of the spine was amended in September 2002 (intervertebral disc syndrome), and again in September 2003 (General Rating Formula for disabilities of the spine).  Because this claim has been pending since December 2002, the RO must consider whether higher ratings are warranted at any time during the period covered by this appeal, to include whether a higher rating is assignable based on the criteria governing disabilities of the spine that were in effect prior to September 2003.  

In this regard, however, it is important to note that the Veteran's back disability has gone through changes during this lengthy appeal period.  For example, records dating back to late 2001 (within one year of the 2002 claim for increase) show significant nerve root impingement at L4.  This appeared to have resolved at some point, but there is some evidence that it was replaced by mild nerve root compression at L5-S1.  

More specifically, the service-connected degenerative arthritis of the lumbar spine with history of radiculopathy is currently rated as 10 percent disabling prior to June 29, 2010, rated as 20 percent disabling from June 29, 2010, and rated as 40 percent disabling from August 25, 2010.  

By way of background, a May 2001 MRI of the thoracic spine notes multilevel degenerative thoracic disc change, but no frank disc herniation.  MRI of the lumbar spine from May 2001 notes diffuse degenerative lumbar disc change.  Right posterior L4-5 disc protrusion extending within the right L4-5 neural foramen which contacts the right L4 nerve root.  

The Veteran's private doctor, J.S., MD prepared a memo in November 2001 indicating that the Veteran was unable to work in any capacity at that time due to his severe nerve root pain (right L4 nerve root) as a result of a herniated disc in the right posterior L4-L5.  Dr. J.S. also opined that the Veteran was being sent to an orthopedic surgeon for consultation and it was unlikely that he would be able to join the work force any time in the foreseeable future.  

At a VA spine examination in July 2002, the Veteran reported pain and stiffness in his back, which was treated with oral medication.  At the time of this examination, the Veteran had not had back surgery and did not use a cane, a brace or crutches.  He was still working as a furniture installer at that point.  On examination, he walked erect with no list, tilt or limp.  He rose on his toes and heels easily.  Squatting to 80 degrees did cause pain in the knees.  Right and left lateral flexion was 0 to 15 degrees.  Forward flexion was 0 to 88 degrees.  Hyperextension was 0 to 10 degrees and rotation was 0 to 45, right and left.  There was pain on the start of motion to the extremes of motion.  Knee jerks and ankle jerks were active and equal.  The examiner noted a diagnosis of mild degenerative disc disease of the thoracic spine and the lumbar spine at the L5-S1 vertebral level.  

Although the Veteran could flex to 88 degrees and extend to 10, the examiner explained that the Veteran had pain at the onset of motion.  However, the examiner did not differentiate at what point the pain worsened, or whether the Veteran's motion was further limited by fatigue, weakness or lack of endurance.  

At examination in December 2004, the Veteran reported variable intensity of pain and tightness in his back.  He could only endure walking one block, but did not use any assistive devices such as a cane or brace.  Forward flexion was from 0 to 90 degrees, painful at greater than 80 degrees.  Extension was from 0 to 30 degrees, but was painful at 20 degrees.  Left and right lateral flexion was from 0 to 45 degrees but was painful at the ends bilaterally.  Right and left lateral rotation was from 0 to 30 degrees, with pain at the ends, bilaterally.  The examiner noted that the pain increased with repetitive movements and was additionally limited by pain/lack of endurance equally, following repetitive use.  Additionally, there was tenderness noted at the bilateral dorsal paraspinals and at the right lumbar sacral paraspine.  There were no postural abnormalities or fixed deformities; however, the examiner did specifically note some straightening of the lumbar lordosis.  Neurological examination (sensory, motor, reflexes) was within normal limits.  The examiner noted that the Veteran did have a few episodes of incapacitating episodes of intervertebral disc syndrome that required bed rest for a couple of days, but was not specific as to the frequency or duration.  X-rays confirmed mild degenerative disc disease at L5-S1 as well as at the thoracic spine.

It is not clear if the Veteran was working at the time of this examination.  The examiner only noted that the Veteran's back disability was worsened by his occupation as a carpenter.  

In an April 2006 memorandum from the Veteran's private doctor, J.S., MD, he notes that the Veteran's back pain was worsening.  In an August 2007 memorandum, Dr. J.S. clarified that the Veteran no longer had nerve root compression at L4-5, as was previously observed in May 2001; however, there was now L5-S1 spondylosis which caused mild L5 nerve root compression.  Dr. J.S. noted that the Veteran's back pain was "constant and unremitting."  

In a July 2008 letter from the Veteran's employer, R.B. noted that the Veteran's physical ailments had severely limited his value as a furniture installer over the past few years.  Specifically, R.B. noted that the Veteran initially began having problems getting up from the floor where installers spend a large amount of their time.  The condition progressed to the point where he noticed that the Veteran could no longer get up and down.  Additionally, R.B. noted that the Veteran had problems lifting, which is also a necessary part of the job.  R.B. concluded that the Veteran's inability to perform even the easiest of tasks over a period of installation on a project had reached the point that it now precluded him from utilizing the Veteran's services in any manner.  

A September 11, 2008 VA emergency room notation indicates that the Veteran presented with a two week history of severe low back pain that radiated to the right side, but not to the legs.  The Veteran could not bend, turn or even site because of the pain.  An MRI was scheduled.  

A September 12, 2008 VA outpatient emergency treatment record notes continued back pain (9 out of 10) with an assessment of degenerative disc disease with muscle spasm.  Percocet, robaxin, and bed rest were prescribed.

A September 23, 2008 VA outpatient treatment record shows treatment for an exacerbation of back pain.  The note indicates that the Veteran had been experiencing attacks of low back pain, lasting at most several days, eased by flexeril.  Three to four weeks earlier, he developed a more severe than usual attack that continued to persist.  Flexeril and methocarbamol have not helped and Percocet made him sluggish.  The report also notes that the Veteran had little physical therapy over the years, and Veteran believed it to be counterproductive.  The Veteran reported sciatic pain in the past, but none at the time of the examination, and no radiating pain or numbness at that time.  The examiner noted September 12, 2008 MRI findings of multilevel degenerative changes, most pronounced at L4-L5 and L5-S1 levels where posterior disc bulges were noted.  No significant spinal canal stenosis was seen.  There was mild to moderate right neural foraminal narrowing at L4-L5 level.  On examination, the Veteran had stooped posture, a cautious walk and was tender over the low back, especially on the right.  

At his personal hearing in April 2009, the Veteran reported that his back pain results in an inability to bend, and he is therefore unable to do much house work.  The Veteran testified that he was prescribed Tramadol and oxycontin for the pain  but was reluctant to take it.  The Veteran testified that his back pain had gotten worse within the previous year.  With regard to periods of incapacitation, the Veteran testified that there have been times when he has had to continuously toss and turn because he was unable to get comfortable.  The Veteran testified that his back pain, along with his other service-connected disabilities renders him unable to work.

At a VA examination in August 2010, the examiner reviewed the Veteran's claims file.  The examiner noted a history of chronic severe low back pain, with occasional radiation to the right lower extremity.  With regard to incapacitating episodes, the examiner noted 5-6 episodes of back pain during the prior 12 months that required him to stay in bed for a few days at a time.  It was unclear whether or not this was physician-prescribed bed rest.  

Precipitating facts including prolonged sitting, ambulation, climbing stairs and driving.  There was some reported increased pain and increased limitation of motion during flare-ups.  The Veteran's use of a cane was noted.  The Veteran's flexion was from 0 to 30 degrees, with pain starting at 30 degrees.  Extension was 0, the Veteran had no extension possible without pain.  Left and right lateral flexion was from 0 to 15 degrees, with pain starting at 10 degrees, and increasing with repetitive movement.  Left and right lateral rotation was from 0-15 degrees with pain starting at 10 degrees.  There was severe guarding, but no muscle spasm noted at the time of the examination.  Straightening of the lumbar lordosis was noted.  There was no ankylosis of the spine.  Neurologically, the sensory examination was normal.  Motor examination was good (4) with regard to the right lower extremity, and normal (5) with regard to the left lower extremity.  Reflexes were normal  Lasegue's sign was negative.  There was pain, weakness and lack of endurance with use.  

Based on the 2008 MRI report, the examiner noted a diagnosis of degenerative disc disease/degenerative joint disease of the lumbo sacral spine, L2-3 through L5-S1.  

The RO must consider whether the above evidence and any other pertinent evidence submitted allows for a higher disability rating since December 2002, either under the old criteria in effect prior to September 26, 2003, or under the revised criteria in effect since September 26, 2003.  

With regard to the service-connected left elbow fracture, the record reflects that the disability has been examined several times, but no examiner has considered whether the disability is productive of any neurological impairment.  At the Veteran's personal hearing, he specifically referred to a neurological disability associated with the left elbow disability.  While the Veteran is not necessarily competent to diagnose a neurological disability associated with the service-connected left elbow disability, he is competent to report symptoms of numbness and tingling, and his symptoms should be addressed by a medical examiner to determine whether a separate rating based on neurological impairment is warranted.

Specifically, at the Veteran's personal hearing in April 2009, he testified that he got numbness in his hand, "like a funny bone kind of feeling."  He also indicated that his fingers were always numb and figured it was some sort of nerve thing.  Also, the Veteran testified that he felt like there was a spur and it hurt on the outside of the elbow.  With continuous lifting the forearm really hurt.  The Veteran testified that this elbow pain and numbness contributed to his inability to work because he couldn't lift anything anymore.  One of his doctors, Dr. S, gave him oxycontin for the pain, but he testified that he did not like to take strong pain medication.  

Most recently, the Veteran was afforded a VA examination in June 2010.  At that time, the Veteran reported pain in the left elbow of 8/10 with rest and 10/10 with movement every day.  He reported weakness and stiffness and complained of lack of endurance and decreased motion.  In essence, the Veteran reported that he really does not use that arm very much anymore.  There were no complaints of instability, deformity, locking, dislocation or subluxation.  He complained of tenderness, but there was swelling, heat, redness, or drainage observed on examination.  

With regard to additional functional loss with repetitive use, the examiner noted a 10-degree loss of extension and flexion on the 2nd and 3rd repetitions, which was a result of pain, fatigue, weakness and lack of endurance.  More specifically, left elbow flexion was 0-110 out of a possible 135 for the first repetition and then the Veteran complained of increased pain, and the range of motion decreased from 110 to 100 on the second and third repetitions.  Supination and pronation for the left arm was 0 to 40 on three repetitions with pain throughout the range.  Forearm pronation was 0-45 on three repetitions with pain throughout the range and functional limitation at 45 degrees.

The examiner reviewed x-rays from 1985, which showed the nondisplaced radial head fracture, and a more recent x-ray from December 2004 noting an old healed injury.  The diagnosis was left elbow residuals of radial head fracture.  The examiner did not consider the Veteran's reports of numbness and tingling.  

Regarding the psychiatric disorder and TDIU, it is noted that a criterion for the grant of a total rating for a psychiatric disorder is total occupational impairment, thus the increased rating is intertwined with the TDIU issue.  In addition, the Veteran reported during his August 2010 VA examination that he did not have suicidal thoughts then or previously, but during the April 2011 VA examination, he reported that he did have suicidal thoughts.  Accordingly, a new VA examination is warranted to assess the current severity of his psychiatric disorder.  

Finally, notice pursuant to 38 C.F.R. § 3.159 should be provided regarding his claim for TDIU and the Veteran should be asked to complete and return a TDIU claim form.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a comprehensive duty-to-assist letter in compliance with 38 C.F.R. § 3.159 (2102), which specifically notifies the Veteran of how to substantiate his claim for headaches on the basis of secondary service connection.  

He should also be notified of how to substantiate his claim for an increased rating based on TDIU and he should be requested to complete and return a TDIU claim form.

2.  Associate with the record VA medical records pertaining to the Veteran that date from April 2011.

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all other treatment records identified by the Veteran as pertinent, including, but not limited to Tricare records from Fort Monmouth.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the veteran for a VA orthopedic examination to determine the current severity of the service-connected lumbar spine disability in terms of the Rating Schedule in effect as of December 2002 and in effect as of September 2003.  All indicated tests, including X-ray, magnetic resonance imaging (MRI) if indicated, and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

More specifically, with regard to the criteria in effect prior to September 26, 2003, the examiner should opine as to whether the Veteran's service-connected back disability, at any time since December 2002, has been manifested by lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position; or whether it has been manifested by severe strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

In addition, the examiner should opine as to whether the Veteran's service-connected back disability has, at any time since December 2002, been manifested by moderate recurring attacks of intervertebral disc syndrome; or, severe, recurring attacks of intervertebral disc syndrome, with intermittent relief; or, whether it has been shown to be pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 

The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes as described in the rating schedule, and if so, determine the frequency of any incapacitating episodes in terms of the rating schedule.  The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment and, if so, identify the affected nerve(s).  

5.  Also, provide an examination to determine the current nature and likely etiology of any rib, chest, neck, right ankle and/or jaw injury, and the level of disability relating to the left elbow.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

a.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the ribs, chest, neck, right ankle and jaw was incurred during active service, to include as a result of the claimed in-service injury.

Importantly, the examiner's opinion should consider the STRs, in conjunction with the Veteran's competent statements as to his injuries sustained during service and his description of symptoms, and that he first suffered from right ankle, rib pain/fracture, jaw injury, chest pain (non cardiac-related) and neck pain in service, and reports of continuity of symptoms since service, even though he did not seek treatment immediately upon discharge from service.  

b.  The examiner should also examine the Veteran's service-connected left elbow disability.  The examiner should provide information concerning ranges of motion and the extent that pain limits the functional ability of the elbow in terms of additional functional limitation due to pain.  The examiner should describe the extent the left elbow exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also address whether the left elbow disability is manifested by a neurological component; and, if so, the examiner should identify the nerve involved.  A complete explanation for the determination should be provided.  

A complete rationale for all opinions proffered must be included in the report provided.  

6.  Schedule the Veteran for a VA Compensation and Pension examination with an appropriate provider to determine the nature, extent, onset and etiology of any chronic headache disability found to be present.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Importantly, the examiner's opinion should consider the Veteran's competent statements as to his symptoms during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.  

a.  The examiner, after reviewing the remand, and any other pertinent evidence, should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran has chronic headaches related to an injury or event in service, or which had their onset during service.  Please provide a complete rationale for the opinion.  

b.  In the alternative, are the headaches at least as likely as not due to the service-connected psychiatric disorder.  Please provide a complete rationale for the opinion.  

c.  Are the headaches at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the service-connected psychiatric disorder.  Please provide a complete rationale for the opinion.  

7.  Provide the Veteran with a VA psychiatry examination to determine the severity of his service-connected psychiatric disorder.  The claims folder should be forwarded to the examiner for review of the medical history and the examiner should indicate in the examination report that such review occurred.  The examiner should set forth all findings and assign a GAF score.  The examiner should also explain what the assigned GAF score represents in terms of occupational and social functioning.  

8.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


